                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,                       )
                                                 )
                       Plaintiff,                )
                                                 )
 v.                                              )                 No. 3:20-CR-21-TAV-DCP
                                                 )
                                                 )
 ANMING HU,                                      )
                                                 )
                       Defendants.               )


                                            ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28

 U.S.C. § 636(b) for disposition or recommendation as appropriate. This case is before the Court

 on the Defendant’s Motion to Sell His Current Residence [Doc. 59, SEALED], filed on October

 14, 2020. Defendant Hu is presently released on conditions, including home incarceration 1 and

 electronic monitoring [Doc. 14]. As specified in the Order Setting Conditions of Release, home

 incarceration means the Defendant is “restricted to 24-hour-a-day lock-down at [his] residence

 except for medical necessities and court appearances or other activities specifically approved by

 the court” [Doc. 14].     Additionally, the Defendant has a special condition that he “not

 move/change address, sell home, or list home for sale, unless prior permission is obtained from

 the Court and/or the United States Probation Office” [Doc. 14].

        Defendant Hu moves the Court for permission to sell his current residence and to move

 into an apartment for financial reasons. Defendant attaches a financial affidavit of in support of




 1
  Defendant’s motion erroneously states that he is on home detention, which is a less restrictive
 condition than home incarceration.


Case 3:20-cr-00021-TAV-DCP Document 61 Filed 11/02/20 Page 1 of 2 PageID #: 569
 his request. The motion relates that the Government does not oppose this request, so long as the

 move is coordinated with the United States Probation Office.

         The Court has conferred with the Defendant’s United States Probation Officer and finds

 that neither the USPO, nor the Government, are opposed to the Defendant’s request. However,

 the Court notes that because the Defendant is also on electronic monitoring, the Probation Office

 will need to review and evaluate the suitability of any proposed new residence or apartment

 before the Defendant moves. Accordingly, after review of the Defendant’s motion and attached

 affidavit, the Defendant’s request to list and sell his current residence [Doc. 59] is GRANTED.

 The Defendant shall notify his supervising United States Probation Officer of his proposed new

 residence three weeks before he moves in order to permit the review and evaluation of the new

 location for electronic monitoring. Defendant shall also coordinate with the Probation Office to

 set up electronic monitoring at his new residence at the time of his move. Defendant is reminded

 that all his current conditions of release, including home incarceration, will apply at his new

 residence.

        IT IS SO ORDERED.

                                             ENTER:


                                             Debra C. Poplin
                                             United States Magistrate Judge




                                                2

Case 3:20-cr-00021-TAV-DCP Document 61 Filed 11/02/20 Page 2 of 2 PageID #: 570
